United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2676
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Christopher Lewis Harper,              *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: April 26, 2005
                                Filed: June 7, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Christopher Harper appeals the judgment the district court1 entered after he
pleaded guilty to being a felon in possession of firearms in violation of 18 U.S.C.
§ 922(g)(1). His counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the 87-month sentence imposed was too
harsh.




      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
     This argument, which we construe as an Eighth Amendment challenge, fails.
Cf. United States v. Prior, 107 F.3d 654, 659-60 (8th Cir.) (finding no Eighth
Amendment violation for defendant’s harsh life sentence following guilty plea to
methamphetamine offense), cert. denied, 522 U.S. 824 (1997).

      Having carefully reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                      -2-